DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Pursuant to applicant's request filed on 7/20/21, action by the Office was suspended on this application under 37 CFR 1.103(a) for a period of 3 months.  After the period of suspension, in a telephone interview on 11/2/2021, Applicant requested continuance of prosecution.  See MPEP § 709.
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined a state machine 
"Transient" is defined as a waveform that crosses a positive or negative voltage threshold for some period of time and then transitions below the positive or negative voltage at a later point in time in paragraph [0009] and [0113].  
Duration is defined herein from the point in time a transient crosses above the positive threshold to the point in time the transient falls below the same positive threshold in paragraph [0116] and also includes the point in time a transient crosses below a negative threshold to a point in time the transient rises above the same threshold (e.g. See Fig. 6f and paragraph [0147]).
Examiner notes that the “magnitude/duration pairs” in claim 37 correspond to the “(x,y) pairs denoting amplitude and time from the point in time that a transient rises above the transient threshold to the point in time that the same transient falls below the same threshold” in paragraph [0087] of the instant application and that magnitude/duration pairs are reasonably interpreted to be pairs denoting magnitude (i.e. amplitude) and duration as defined by the applicant.
35 USC § 101
Regarding claim 1, the claim does not explicitly recite any abstract limitations and is therefore not rejected under 35 U.S.C. 101.  Even if abstract limitations were present, the claim limitations are integrated into the practical application of determining transient signals using an intelligent electronic device comprising and analog-to-digital converter. Similar reasoning applies to claims 2-34.  Therefore claims 1-34 are not rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claim 1-37 allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Sechi et al. U.S. Patent No. 6,639,538 (hereinafter Sechi) in view of Jonker et al. (U.S. Pub. No. 2003/0014200) (hereinafter Jonker) in view of Miller et al., US 7,035,593 (hereinafter Miller), teaches the following:
Sechi teaches an intelligent electronic device (IED) for detecting at least one transient in at least one voltage waveform of a power distribution system comprising: 
at least one analog-to-digital converter configured to sample at least one analog voltage input channel coupled to the power distribution system at a first sampling rate, 
and output digital voltage samples; 
and a transient detection system configured to receive the digital voltage samples from the at least one analog-to-digital converter in each of the plurality of waveform sample periods, 
the transient detection system configured to detect and store a single peak transient value and a duration value of the transient.
Jonker teaches outputting digital voltage samples in each of a plurality of successive waveform sample periods, each waveform sample period comprising a predetermined time period, wherein a beginning of each waveform sample period defines a first boundary and an end of each waveform sample period defines a second boundary; 
the transient detection system including detect and store a single peak transient value and a duration value of the transient in each of the plurality of waveform sample periods based on states of the first state machine, a position of the digital voltage 
Miller teaches a number of peaks detected in each waveform sample period (e.g. see column 5 lines 36-37).
However, the prior art fails to anticipate or render obvious an intelligent electronic device (IED) for detecting at least one transient in at least one voltage waveform of a power distribution system comprising: wherein the first state machine transitions between different states based on a number of peaks detected in each waveform sample period, a position of the digital voltage samples with respect to a pre-determined transient threshold level, and the position of the digital voltage samples with respect to at least one boundary of each waveform sample period in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-37 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forth et al., US2004/0122833 – IED, electric power metering (abstract), A/D converter (paragraph [0122]), predetermined threshold (paragraph [0194])
Cox, US 5,890,097 – A/D converter, (Fig 1), waveforms (abstract), transient (Fig. 4), waveform sampling periods (column 4 lines 15-24), peak current and voltages (column 2 lines 42-43)
Wiemeyer et al., US 2007/0233323 – teaches a communication device that communicates using an infrared (e.g. see paragraph [0077], “An infrared data port (IRDA) module 1600 is shown in FIG. 16.  The IRDA module 1600 allows for infrared connection of a laptop computer or pocket pc device for quick configuration “) or RS485 connection (e.g. see paragraph [0075], RS-485 connection 1330 Ethernet port)
Moore et al., US 5,825,656 – teaches a state machine, counting transients (see Fig. 4B, column 4 lines 23-30) analog-to-digital converter (item 42 Fig. 1)
Conclusion                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862